Citation Nr: 0945265	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-39 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
neurological disability of the upper extremities, and, if so, 
whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to May 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Jurisdiction is with the RO in 
Portland, Oregon.  


FINDINGS OF FACT

1.  In an October1990 rating decision, the RO denied service 
connection for neurological disability of the Veteran's upper 
extremities and notified the Veteran of that decision and of 
his appellate rights the following month.  The veteran did 
not appeal.

2. Evidence added to the claims file since the October 1990 
decision that is not cumulative or redundant of evidence 
previously of record, raises the reasonable possibility of 
substantiating the claim.

3.  The Veteran does not have a neurological disability of 
the upper extremities that had onset during service or is 
caused or aggravated by his service connected cervical spine 
disability.  


CONCLUSIONS OF LAW

1.  The October 1990 rating decision that denied a claim for 
service connection for neurological disability of the 
Veteran's upper extremities is final.  38 U.S.C.A.  § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received to a reopen 
claim for entitlement to service connection for neurological 
disability of the Veteran's upper extremities and the claim 
is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  The criteria for service connection for a neurological 
disability of the Veteran's upper extremities have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009), 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

In August 2005 the Veteran submitted a writing in which he 
contended that an increased evaluation for his cervical spine 
condition was warranted and requesting "secondary service 
connection for arms, wrists & fingers as directly caused from 
my SC cervical spine condition."  

Service connection was established for degenerative arthritis 
of the Veteran's cervical spine with chronic muscle spasm due 
to strain in a May 2002 rating decision.  In the rating 
decision on appeal, the RO changed the description of the 
disability to degenerative arthritis and degenerative disc 
disease cervical spine, most severe at C5-C6 with history of 
muscle spasms.  That disability is currently evaluated as 30 
percent disabling.  

In the December 2005 rating decision on appeal, the RO denied 
two issues.  First, it denied an evaluation higher than 30 
percent disabling for the Veteran's degenerative disc disease 
cervical spine, most severe at C5-C6 with history of chronic 
muscle spasms.  Second, the RO denied service connection for 
neuropathy of the bilateral upper extremities.  The Board was 
mailed a copy of that decision and of his appellate rights 
and had an opportunity to file an appeal to the Board as to 
both issues.  

In January 2006, the Veteran stated as follows: "I am 
wishing to appeal the rating decision of 22 Dec 05 (Seattle) 
which denied service connection of neuropathy of bilateral 
upper extremities (claimed as bi.lat. arms, wrist & 
fingers)."  

The Board finds that it is clear from this statement that the 
Veteran limited his appeal to the RO's denial of VA benefits 
for neurological disability of the Veteran's upper 
extremities.  Because the Veteran has not appealed the 30 
percent rating assigned for his cervical spine disability, 
which is assigned under 38 C.F.R. § 4.71a for orthopedic 
manifestations, the Board has no jurisdiction to review that 
orthopedic rating.  38 U.S.C.A. § 7104.  The Board thus is 
restricted to addressing only whether the Veteran's claimed 
neurological disability of the upper extremities is related 
to his service, including as secondary to his service 
connected cervical spine disability.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  Service connection may be granted 
for a disability resulting from a disease or injury incurred 
in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2009).  "To establish a 
right to compensation for a present disability, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement."  Holton v. 
Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain specified chronic diseases, including organic 
diseases of the nervous system, which are shown to become 
manifest to a compensable degree within one year after 
military service, shall be service connected.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability if such 
disability was caused or aggravated by a disease or injury 
for which service connection has been established.  38 C.F.R. 
§ 3.310.  Section 3.310 was amended effective October 10, 
2006, during the course of the appellant's appeal of the 
August 2003 rating decision.  That amendment arguably imposed 
additional evidentiary burden on the claimant.  As such the 
Board will apply the version of the regulation in effect when 
the Veteran filed his claim.  

Service treatment records show reports of upper back, neck, 
and right shoulder pain and muscle spasm but there are no 
reports that the Veteran had numbness, tingling, or any other 
neurological symptoms involving his upper extremities.  

The first report of neurological symptoms of the upper 
extremity is found in an initial claim for VA compensation 
benefits which included a claim for "pain, numbness in hands 
& arms 1980."  The RO denied this claim in an October1990 
rating decision.  A copy of that decision and of the 
Veteran's appellate rights (enclosed VA Form 1-4107) were 
mailed to the Veteran the following month.  He did not appeal 
that decision so the decision became final.  38 U.S.C.A. §  
7105(c).  

Generally, final decisions may not be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Hence, before reaching the issue of whether service 
connection is warranted, the Board must first determine 
whether the claims may be reopened.  See Elkins v. West, 12 
Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. 
§ 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant of evidence previously of record, 
and which by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

The Court of Appeals for Veterans Claims (Veterans Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

The basis for the October 1990 denial of the Veteran's claim 
was that although service treatment records showed that he 
had an injury of his right hand and a stiff upper back with 
muscle spasm during service, these conditions were considered 
to have left no residuals.  

Since that decision, the Veteran has been granted service 
connection for a cervical spine disability.  He has claimed 
that his upper extremity numbness is due to this disability.  
Of note is that a new theory of causation for the same 
disease or injury that was the basis for a previously denied 
claim cannot be the basis for a "new" claim.  See Boggs v. 
Peake, 520 F.3d 1330, 1336 (2008).  That being said, if the 
evidence supporting the Veteran's new theory of causation is 
'new and material' evidence, the claim must be reopened.  Id.  
Additionally, a properly diagnosed disease, different than 
the earlier diagnosis, is a new factual basis for a claim and 
therefore the claim is a 'new' claim.  Id.  

Service treatment records were the only evidence of record at 
the time of the October 1990 rating decision.  Added to the 
record in August 2006 was a writing in which a VA nurse 
practitioner (NP) stated that the pain the Veteran 
"experience in the his ribs, arms, and fingers, may be 
referred pain from his existing upper back problems."  Taken 
together with the fact that since the last final decision 
service connection has been established for the Veteran's 
cervical spine disability, the Board finds this evidence to 
raise a reasonable possibility of substantiating the 
Veteran's claim, and thus is "material" evidence.  As new 
and material evidence has been submitted, the Veteran's claim 
must be reopened.  

Of note is that to the extent that one could argue that this 
is really a new claim rather than a reopened claim, even if 
it were more properly construed as a new claim such would be 
a distinction without a difference because there is no 
potential for prejudice to Veteran in construing the claim as 
a reopened claim.  For example, as service treatment records 
have not been added to the record, if the claim were to be 
granted, an effective date of the grant would not differ 
whether the claim was treated as a new claim or as a reopened 
claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

As stated above, the Veteran asserted in his May 1990 
application for compensation benefits that he had numbness in 
his hands and arms and referred to a date of 1980.  Service 
treatment records show no reports of numbness or any other 
neurological symptoms involving the Veteran's upper 
extremities.  These records are detailed and contain numerous 
reports of injuries and symptoms.  The Veteran reported 
injuring his shoulder, arm, neck, upper back, and leg, 
reported muscle spasms, and requested removal of warts on his 
hands.  Yet, there is no mention of any neurological symptoms 
of his upper extremities.  

Given the detail of these records and the Veteran's diligence 
in reporting injuries and symptoms, the Board finds that if 
he had any neurological symptoms of his upper extremities 
during service it is highly unlikely that he would have 
failed to report such.  For these reasons, as between the 
Veteran's reports post service of neurological symptoms of 
his upper extremities during service and the service 
treatment records, the Board finds, on a factual basis, the 
service treatment records more probative.  

Thus, the preponderance of the evidence is against a grant of 
benefits for a neurological disability of the upper 
extremities based on direct injury or onset of disease during 
service.  

The first clinical reference to neurological symptoms of the 
Veteran's upper extremity is found in VA emergency care unit 
records dated in May 2002 and is a negative reference.  At 
that time, the Veteran reported right side upper back pain 
radiating into his neck but that he had no numbness or 
tingling of the extremities.  He reported that he had a 
history of chronic muscle spasm of his neck for the past 20 
years and that he had no present neurologic symptoms of the 
upper extremities.  At that time he also reported pain in the 
rhomboid area and lower back and that the pain in his lower 
back radiated into his legs and hips.  

Importantly, absent from these reports are any mention of 
neurological symptoms of his upper extremities.  Again, given 
the multiple symptoms that the Veteran reported in May 2002, 
the Board, on a factual basis, finds it is highly unlikely 
that he would not have reported upper extremity symptoms if 
he indeed experienced such symptoms.  This emergency room 
report is therefore evidence against the Veteran's claim 
because it tends to show that he had no neurological symptoms 
of his upper extremities in May 2002.  

October 2002 VA outpatient treatment notes document that the 
Veteran reported pain in his upper back with radiation down 
his arms.  There was no parenthesis or hemiparesis.  There 
are no findings of neurological deficits of his upper 
extremities.  Nor did he complain of any symptoms of his 
upper extremities other than the radiated pain.  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, at 38 C.F.R. § 4.71a, radiated from a spine disability 
is included in the orthopedic rating for that spine 
disability.  

To the extent that the Veteran has radiated pain originating 
from his cervical spine disability (if any), as opposed to 
peripheral nerve disease or injury or radiculopathy, the 
issue of a proper orthopedic rating for her cervical spine 
disability, as already explained, is not before the Board.  

March 29, 2004 VA treatment notes include the Veteran's 
report that he had been having pain from his right shoulder 
to wrist for a while and was beginning to have pain of his 
right hand.  He denied numbness and tingling.  At follow up 
two days later the Veteran reported pain of his back, 
anterior deltoid with pain radiation down his arm but without 
weakness or paresthesia.  He reported that his other arm was 
also beginning to hurt.  He was diagnosed with bidipital 
tendinitis.  

During this time period the Veteran had pending claims for VA 
compensation benefits for a low back disability and heptatis 
C.  His low back claim included an assertion that he had 
neurological symptoms of the lower extremities.  VA treatment 
records included reports of numbness of his right leg.  July 
2004 nerve conduction studies were normal, there was no 
evidence of peripheral polyneuropaty in the right lower 
extremities but the right peroneal nerve velocity was 
borderline slow, there was no evidence of right L2-S1 
radiculopathy.  

In September 2004, the RO denied service connection for these 
conditions and mailed the Veteran a copy of the rating 
decision on October 1, 2004.  

In September 2004, the Veteran reported that he had pain in 
his upper back with radiation down his arms and that he had 
joint ache at his fingers and shoulders plus weakness of the 
bilateral upper extremities, left worse than right and that 
he was unable to pick up items because of the increased pain.  
A May 2005 Rehabilitation Medicine electromyography (EMG) 
consult indicates a provisional diagnosis of bilateral arm 
weakness, left greater than right.  Results were left ulnar 
sensory to D5 normal, left ulnar motor to ADM:  9 
milliseconds across elbow slowing, and left cervical screen 
normal.  The conclusion was borderline left ulnar elbow 
conduction.  

The Board finds that this evidence tends to show that the 
only neurological deficit of either of the Veteran's upper 
extremities is not related to (caused or aggravated) by his 
cervical spine disease and is limited to the peripheral 
nerves of his left upper extremity.  This is therefore 
evidence against a grant of service connection for 
neurological disability secondary to his cervical spine 
disease.  

In August 2005, VA received the Veterans' claim for secondary 
service connection for his arms, wrist and fingers as 
directly caused by his service connected cervical spine 
condition.  

A VA clinic note from September 2005 includes that the 
Veteran reported numbness of his upper extremities on both 
sides, that an magnetic resonance imaging study (MRI) of his 
cervical and thoracic spine showed mild foraminal stenosis at 
multiple levels and that two EMG's had not shown any 
radiculopathy.  Clinical examination revealed a normal range 
of motion of his upper extremities and noted that there were 
no neurological or strength deficits.  

This is evidence that the Veteran does not have any 
neurological disease or injury of his upper extremities or 
any neurological component of his service connected cervical 
spine disability and is therefore evidence against his claim.  

In September 2005, the Veteran underwent a VA examination 
with regard to his claimed upper extremity neurological 
symptoms.  The examiner indicated that the Veteran's claims 
file was unavailable for review, but did remark that he had 
reviewed the Veteran's computerized medical records.  The 
examiner provided a detailed account of that relevant 
history.  

In this regard, there is no requirement for a review of the 
claims file so long as the examiner had access to pertinent 
history of the disability and sufficient facts and data upon 
which to render an opinion.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 302 (2008).  The examiner had such 
information in this case.  

As to the Veteran's upper extremities, physical examination 
revealed bilaterally equal deep tendon reflexes, strength 5 
out of 5 bilaterally, and neurosensorilly intact as to all 
digits.  This is evidence that the Veteran has no 
neurological deficits of the upper extremities and is 
evidence against his claim.  

As mentioned above, in a January 2006 letter a VA nurse 
practitioner stated that the Veteran's pain of his ribs, arms 
and fingers may be referred pain from his existing upper back 
problems.  This is not evidence of neurological disability of 
the Veteran's upper extremities.  The nurse practitioner did 
not refer to radiculopathy, rather, she referred to referred 
pain which the Board understands to be, at most, radiated 
pain.  Again the issued of radiated pain is not before the 
Board.  

The only objective evidence of any neurological problems with 
the Veteran's upper extremities is the slowed ulnar 
conduction at the left elbow.  As there is no evidence that 
this has anything to do with his cervical spine disability or 
his active service, this cannot be the basis of a grant of 
benefits.  Furthermore there was no diagnosis of any disease 
or injury of the peripheral nerves of his left upper 
extremity, only EMG results of slowed conduction.  Hence it 
is highly questionable if it could even be said that the 
Veteran has any disease or injury of his left upper 
extremity.  Regardless, there is no injury or disease shown 
in service and all medical evidence shows that the Veteran's 
cervical spine disability has nothing to do with the slowed 
ulnar conduction.  

There is no evidence that a neurological disability of the 
upper extremities manifested within one year of separation 
from active service so the presumptive provisions for chronic 
diseases (38 C.F.R. § 3.307 and § 3.309) are not for 
application.  

As to the Veteran's contention that he has neurological 
component of his cervical spine disability, the Board has 
considered his opinion but finds that the medical evidence is 
more probative as to this issue.  This is because the medical 
evidence is supported by objective test results as 
interpreted by persons who have expertise in medicine as 
shown by their professional credentials.  The Veteran's lay 
opinion on the other hand is not so supported and he does not 
have this expertise.  

As the preponderance of evidence of record shows that the 
Veteran does not have a neurological disease or injury of his 
upper extremities which had its onset during his active 
service and that his service connected cervical spine 
disability does not result in neurological manifestations 
with upper extremity symptoms, his appeal must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in September 2005 and March 2006.  The 
September 2005 letter informed the Veteran of the evidence 
necessary to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  The March 2006 
letter informed the Veteran as to how VA assigns effective 
dates and disability ratings in the event that the claim is 
granted.  
        
Although the September 2005 letter was sent prior to the 
initial adjudication of the claim by the RO, the March 2006 
letter was not.  Since that letter was sent the Veteran has 
had sufficient opportunity to participate effectively in the 
processing of his claim and the RO readjudicated his claim in 
November 2006 by issuance of a Statement of the Case, curing 
the timing error.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

Claims to reopen previously denied claims have special notice 
requirements as to the evidence needed to reopen the claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO did not 
treat the Veteran's claim as a claim to reopen a previously 
denied claim and the Board determined that to the extent that 
the Veteran's claim had previously been denied, the claim was 
reopened.  Hence, there can be no prejudice to the Veteran 
arising from the lack of notice as to the evidence needed to 
reopen a previously denied claim and no corrective notice is 
required.  See Shinseki v. Sanders, 129 S.Ct. 1629 (2009) 
(explaining application of the rule of prejudicial error to § 
5103(a) notice errors).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Either already of record or added to 
the record by the RO and the Veteran are service and VA 
treatment records.  In September 2005 the RO afforded the 
Veteran an adequate VA examination.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

New and material evidence having been received to reopen a 
claim for service connection for neurological disability of 
the Veteran's upper extremities, the claim is reopened

Service connection for neurological disability of the 
Veteran's upper extremities is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


